Citation Nr: 0921087	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  06-17 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date earlier than August 30, 
2002, for the grant of a 60 percent rating for service-
connected eczema.  

2.  Entitlement to an effective date earlier than August 30, 
2002, for the grant of total disability rating due to 
individual unemployability (TDIU).

3.  Entitlement to an increased rating for service-connected 
eczema, before August 30, 2002.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 
1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision from 
the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted an increased, 60 percent, 
rating for service-connected eczema, and TDIU, effective 
August 30, 2002.  A hearing before a hearing officer at the 
RO was conducted in July 2005.  

The Veteran also disagreed with the with the assignment of 
the 30 percent rating for service-connected eczema before 
August 30, 2002.  As a statement of the case (SOC) has not 
been provided concerning this issue, the Veteran is precluded 
from perfecting an appeal to the Board, and that issue must 
be REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, DC.  See Manlincon v. West, 12 Vet. App. 238 
(1999).


FINDINGS OF FACT

1.  The Schedule of Rating Disabilities for skin conditions 
as set forth in 38 C.F.R. § 4.118, Diagnostic Code Series 
7800, was amended effective August 30, 2002.

2.  The Veteran filed an informal claim for entitlement to 
TDIU on August 18, 2004.  




CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 
30, 2002, for the assignment of a 60 percent rating for 
eczema have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.155, 
3.157, 3.400, 4.118, Diagnostic Code 7806 (2008).

2.  The criteria for an effective date earlier than August 
30, 2002, for the grant of TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.400, 3.340, 3.341, 4.16, 4.18 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must (1) 
inform the claimant about the information and evidence not of 
record which is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; and, (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).

The Veteran's claims arise from his disagreement with the 
effective date assigned following the grant of an increased, 
60 percent, rating for eczema and TDIU.  Once the underlying 
claim is granted, the claim is substantiated and therefore 
additional notice is not required as to downstream issues of 
rating percentage or effective date.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Therefore, no further notice is needed.

Regarding the duty to assist, all reasonable efforts were 
made by VA to obtain evidence necessary to substantiate the 
Veteran's claims.  New medical examinations and opinions are 
inappropriate in a claim for an earlier effective date, as 
the matter hinges on evidence already of record.  

The evidence of record provides sufficient information to 
adequately evaluate the claims, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
Veteran with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. §§ 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

A.  Eczema

During the pendency of this appeal, changes were made to the 
Schedule of Rating Disabilities for skin conditions as set 
forth in 38 C.F.R. § 4.118, Diagnostic Code Series 7800, 
effective August 30, 2002.  See 67 Fed. Reg. 49,590-99 (July 
31, 2002).  If the revised version of the regulation is more 
favorable, the effective date of the increased rating can be 
no earlier than the effective date of that change.  38 
U.S.C.A. 5110(g).  VA must apply only the earlier version of 
the regulation for the period prior to the effective date of 
the change.  VAOPGCPREC 3-2000 (2000).

The maximum rating for eczema under the old criteria was 50 
percent.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).  
Under the new criteria effective from August 30, 2002, the 
maximum rating is 60 percent.  Diagnostic Code 7806 (2008).  
Generally, the effective date of a liberalizing law or VA 
issue is no earlier than the effective date of the VA issue.  
38 U.S.C.A. § 5110(g); Green v. Brown, 10 Vet. App. 111, 116-
19 (1997).

There is no legal basis for assigning an effective date for 
the 60 percent rating for eczema prior to August 30, 2002.  
The law is dispositive in this matter, and the claim must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  As 
noted below, the issue of entitlement to an increased rating 
for eczema prior to August 30, 2002, is being remanded for 
further development.  

B.  TDIU

The Veteran claims that an earlier effective date, prior to 
August 30, 2002, should be assigned for the grant of 
entitlement to TDIU.

The effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  An 
exception to that rule applies, however, under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  In such an instance, the law provides that the 
effective date of the award "shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2); see also 38 C.F.R. § 
3.400(o)(2);  Harper v. Brown, 10 Vet. App. 125 (1997).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, all communications in the claims file 
that may be construed as an application or claim must be 
considered.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

In considering, the evidence of record under the laws and 
regulations as set forth above, a date earlier than August 
30, 2002, for the grant of TDIU is not warranted.  The 
evidence of record clearly indicates that the Veteran filed 
an informal claim for entitlement to TDIU on August 18, 2004, 
consisting of a letter from the Veteran's wife stating that 
the symptomatology from the Veteran's service-connected 
eczema caused him to retire in the spring of 2000.  The 
claims folder contains no statements prior to that date that 
could be reasonably construed as a formal or informal claim 
for entitlement to TDIU.  Thus, there is no basis for 
granting an earlier effective date based on the receipt of a 
formal or informal claim prior to August 30, 2002.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an earlier effective date for 
the grant of TDIU is not warranted. 


ORDER

Entitlement to an effective date prior to August 30, 2002, 
for the grant of a 60 percent rating for eczema is denied.

Entitlement to an effective date prior to August 30, 2002, 
for the grant of TDIU is denied.


REMAND

At his RO hearing in July 2005, the Veteran essentially 
disagreed with the increased, 30 percent, rating assigned for 
eczema by the November 2004 rating decision.  Where there has 
been an initial RO adjudication of a claim and a notice of 
disagreement, the claimant is entitled to an SOC, and the 
RO's failure to issue an SOC is a procedural defect requiring 
remand.  See Manlincon, supra.  Accordingly, an SOC 
addressing this issue must be issued to the Veteran.  

Accordingly, the case is REMANDED for the following action:

Issue an SOC addressing entitlement to an 
increased rating for eczema before August 
30, 2002.  Advise the Veteran of the need 
to timely file a substantive appeal if 
appellate review is desired.  If, and 
only if, a timely substantive appeal on 
the aforementioned issue is filed should 
this claim be returned to the Board.  See 
38 U.S.C.A. §§ 7104(a), 7105A.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


